UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7338



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID ANTHONY HENDERSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Greenville. Terrence W. Boyle, Chief
District Judge. (CR-93-62-BO, CA-00-01-BO)


Submitted:   November 30, 2000            Decided:   December 7, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Anthony Henderson, Appellant Pro Se. David Paul Folmar, Jr.,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Anthony Henderson seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. See United States v. Henderson, Nos. CR-93-

62-BO; CA-00-01-BO (E.D.N.C. Aug. 21, 2000).*     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




     *
       Although the district court’s order is marked as “filed” on
August 17, 2000, the district court’s records show that it was
entered on the docket sheet on August 21, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2